PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,525,489
Issue Date: December 20, 2016
Application No. 14/791,351
Filing or 371(c) Date: July 3, 2015
Attorney Docket No. PSI-101
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b), filed March 3, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of  Mr. Patrick Muir appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts.  

The above patent expired for failure to timely submit the 3 ½ year maintenance fee by 
December 20, 2020. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

It is noted that the maintenance fee $1,000.00 was not received and will be charged to petitioner’s deposit account per authorization.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries should be directed to Angela Walker at (571) 272-1058.


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions